Citation Nr: 0031825	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1991 for the award of service connection for a left ulnar 
transposition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976.

This appeal arose from an October 1998 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
left ulnar transposition, effective December 3, 1991.  In 
August 1999, the veteran testified at a personal hearing at 
the RO.  In November 1999, the veteran and his representative 
were informed through a supplemental statement of the case of 
the continued denial of his claim.

The veteran had requested to appear before a member of the 
Board of Veterans' Appeals (Board) at a Travel Board hearing 
in June 1999.  See June 1999 substantive appeal.  However, on 
March 20, 2000, he withdrew this request.


FINDING OF FACT

The veteran filed his claim for service connection on 
December 3, 1991.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for the left ulnar transposition is 
December 3, 1991.  38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an award of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2000).

In the instant case, the veteran has been service-connected 
for the postoperative residuals of chronic dislocations of 
the right radial ulnar joint since October 1985.  He 
underwent surgery on the left wrist in July 1988, at which 
time he underwent a left ulnar transposition.  He filed a 
claim for service connection for the left ulnar transposition 
on December 3, 1991. 

The veteran asserted at his August 1999 personal hearing that 
no one told him at the time that he had filed his claim for 
his right wrist condition that he could be entitled to 
service connection for other disabilities that were related 
to the right wrist.  It was not until December 1991 that the 
State Department of Rehabilitation told him that he should 
file a claim for the left arm if it was related to the 
service-connected right wrist disability.  He also stated 
that no orthopedic physician had ever told him that if he had 
to use his left arm to compensate for his service-connected 
right arm, any left arm disorder could be related to the 
service-connected disability.

While the veteran had undergone a left ulnar transposition in 
July 1988 and the Board recognizes his sincere belief in the 
merits of his claim, there is no indication in the record 
that the veteran had filed a claim for service connection for 
this condition at that time and it has not been contended 
otherwise.  For example, there is no evidence of any 
communication prior to December 3, 1991 that could be 
construed as an informal claim for benefits (such as a 
statement that indicated an intent to seek disability 
compensation for this disorder).  See 38 C.F.R. § 3.155(a) 
(2000).  Even if it were found that entitlement to service 
connection for the left ulnar transposition had arisen at the 
time of the surgery, the previously noted regulations clearly 
state that the effective date of an award of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later, when filed more than 
one year after separation from service.  38 C.F.R. § 3.400 
(2000).  In this case, the date of receipt of the claim is 
clearly the later date.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
effective date earlier than December 3, 1991 for the award of 
service connection for a left ulnar transposition.


ORDER

Entitlement to an effective date earlier than December 3, 
1991 for the award of service connection for a left ulnar 
transposition is denied.



		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


